Name: COMMISSION REGULATION (EC) No 1549/96 of 1 August 1996 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme
 Type: Regulation
 Subject Matter: Europe;  United Nations;  trade;  trade policy;  plant product
 Date Published: nan

 No L 192/2 fENl Official Journal of the European Communities 2. 8 . 96 COMMISSION REGULATION (EC) No 1549/96 of 1 August 1996 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme Whereas, in addition to the conditions laid down in Article 30 of Commission Regulation (EEC) No 3719/88 (*), as last amended by Regulation (EC) No 2137/95 (% it should be laid down that the export licence security may only be released when proof has been provided that the common wheat has been taken over by the World Food Programme; Whereas, where removal of the wheat is delayed by more than five days, or the release of one of the securities required is delayed, for reasons imputable to the interven ­ tion agency the Member State concerned will have to pay compensation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92, of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; Whereas certain quantities of common wheat are needed to implement the food-aid programmes of the World Food Programme; whereas, given the current difficult situation on the world market in common wheat, and to ensure that the World Food Programme has a reliable source of supply for part of its needs, a specific invitation to tender should be opened under conditions appropriate to the competitive situation now existing on the world market; Whereas the German intervention agency holds stocks of common wheat of breadmaking quality; whereas part of the wheat coming from the intervention stocks held by the aforementioned agency should therefore be resold to the World Food Programme; whereas to meet its quanti ­ tative and qualitative needs the common wheat success ­ fully tendered for must be exported by 30 November 1996 at the latest; Whereas the specific nature of the operation and the accounting position of the common wheat in question require greater flexibility in the mechanisms and obliga ­ tions governing the resale of intervention stocks and also require exclusion of any refund, tax or monthly increase; whereas special procedures must be laid down to ensure that the operations and their monitoring are properly effected; whereas to that end provision should be made for a security lodgment scheme which ensures that the aims are met while avoiding excessive costs for the opera ­ tors; whereas derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131 /93 ; Article 1 1 . A standing invitation to tender is hereby issued for the export of 23 375 tonnes of common wheat of bread ­ making quality, held by the German intervention agency. 2. The regions in which the 23 375 tonnes of German common wheat of breadmaking quality are stored are listed in Annex I. 3 . The intervention agency concerned shall prepare a notice of invitation to tender indicating for each lot or, where appropriate, each part lot:  the location ,  and at least the following features:  specific weight,  moisture content,  Hagberg falling number,  impurity contents and sprouted grains,  protein content. 4 . It shall publish the notice of invitation to tender at least two days before the date set for the first partial invi ­ tation to tender. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . 4 OJ No L 21 , 26 . 1 . 1994, p. 1 . 0 OJ No L 331 , 2. 12. 1988 , p . 1 . (6) OJ No L 214, 8 . 9 . 1995, p. 21 . 2. 8 . 96 EN Official Journal of the European Communities No L 192/3 Article 2 Subject to the provisions of this Regulation , the sales of common wheat of breadmaking quality referred to in Article 1 shall take place in accordance with the proce ­ dure and conditions laid down by Regulation (EEC) No 2131 /93 . Article 5 1 . No export refund or export tax or monthly increase shall be applied for exports carried out pursuant to this Regulation . 2. The validity of the export licences issued in accor ­ dance with this Regulation shall expire on 30 November 1996 . 3 . The licence obliges the operator to deliver to the World Food Programme the quantity for which the licence application was submitted. 4. The export licences shall be issued as soon as the successful tenderers have been selected . 5 . Article 9 of Regulation (EEC) No 3719/88 notwith ­ standing, the rights deriving from the licence referred to in this Article shall not be transferable . Article 3 1 . The time limit for submitting tenders for the first partial invitations to tender shall be 9 a.m. (Brussels time) on Thursday 8 August 1996. 2. The time limit for submitting tenders for the second partial invitation to tender shall be 9 a.m. (Brussels time) on the following Thursday. The time limit for the last partial invitation to tender shall be 31 October 1996 . For the second and subsequent weekly awards, the period for the receipt of tenders will begin on the first working day following the expiry of the preceding period . However, for the period 9 to 15 August 1996, the invita ­ tion to tender is suspended. 3 . Tenders must be submitted to the German interven ­ tion agency. Article 6 1 . The intervention agency, the storer and the successful tenderer, if he so wishes, shall, by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyze the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The Commission must be informed of the findings of the analyses in the event of a dispute . Reference samples shall be taken and analyzed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage . If the final result of the sample analyses indicates a quality: (a) greater than that specified in the notice of invitation to tender, the successful tenderer must accept the lot as established; (b) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender, with the difference remaining within a limit of up to:  2 kg/hi for the specific weight, which must not, however, be less than 72 kg/hi,  one percentage point for the moisture current,  20 percentage points for the Hagberg falling index,  one percentage point for the protein content,  half a percentage point for the impurities referred to in B.2 and B.4 of the Annex to Commission Regulation (EEC) No 689/92 (') Article 4 1 . A tender shall only be accepted where :  the tenderer provides written proof from the World Food Programme that he has concluded for the quan ­ tity in question a commercial contract for the supply of common wheat of breadmaking quality to that organization . Such proof shall be submitted to the intervention agency at least two working days before the date of the partial invitation to tender, against which the tender is to be submitted,  it is accompanied by an application for an export licence indicating the World Food Programme as the destination . The proof provided for in the first indent shall also indi ­ cate the quality provided for in the contract, the time limit for delivery and the price terms . The Member State shall send the Commission a copy of the said proof forthwith, for information . 2. Tenders may not exceed the quantity laid down in the commercial contract submitted. When transmitting the tenders submitted, the Member State shall inform the Commission of the above, mentioning the names of the tenderers involved. (') OJ No L 74, 20 . 3 . 1992, p. 18 . No L 192/4 fENl Official Journal of the European Communities 2 . 8 . 96 replacement, he shall be released from all his obligations, including the securities once he has informed the Commission and the intervention agency forthwith in accordance with Annex IV. 4. The costs of the taking of samples and the analyses referred to in paragraph 1 , except those where the final result of the analyses produces a quality inferior to the minimum characteristics required for intervention , shall be borne by the EAGGF up to a maximum of one analysis per 500 tonnes with the exception of the trans ­ silage costs . The cost of transsilage and of any additional analyses requested by the successful tenderer shall be borne by him. Article 7 The successful tenderer shall pay for the common wheat before removing it at the price indicated in the tender. The final date for removal is 22 November 1996 . The payment due for each of the lots to be removed shall be indivisible . and  half a percentage point for the impurities referred to in point B.5 of the Annex to Regulation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as establi ­ shed; (c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the difference surpassing the limit referred to in point (b), the successful tenderer may:  either accept the lot as established,  or refuse to take over the lot in question . The successful tenderer shall be released from all his obligations relating to the lot in question , inclu ­ ding the securities, only once he has informed the Commission and the intervention agency forth ­ with, in accordance with Annex IV; however, if he requests the intervention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, and that without additional charges, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request . The successful tenderer shall immediately inform the Commis ­ sion thereof in accordance with Annex IV; (d) below the minimum characteristics required for inter ­ vention , the successful tenderer may not remove the lot in question . He shall be released from all his obli ­ gations relating to the lot in question, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex IV; however, he may request the interven ­ tion agency to supply him with another lot of inter ­ vention bread-making wheat of the quality laid down, without additional charges . In this case, the security shall not be released . The lot must be replaced within a maximum of three days from the date of the successful tenderer's request . The successful tenderer shall immediately inform the Commission thereof in accordance with Annex IV. Article 8 1 . The security lodged pursuant to Article 13 (4) of Regulation (EEC) No 2131 /93 must be released once the export licences have been issued to the successful ten ­ derers. 2 . The obligation to deliver to the World Food Programme shall be covered by a security amounting to ECU 45 per tonne of which ECU 20 per tonne shall be lodged upon issue of the export licence , with the balance of ECU 25 being lodged before removal of the cereals . Article 15 (2) of Commission Regulation (EEC) No 3002/92 (') notwithstanding the amount of ECU 45 per tonne must be released within 15 working days of the date on which the successful tenderer supplies proof that the common wheat has been taken over by the World Food Programme . This proof shall be supplied in accor ­ dance with Articles 18 and 47 of Commission Regulation (EEC) No 3665/87 (2). 3 . Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, any release of the securities provided for in this Article after the limits specified in this same Article shall confer an entitlement to compensation from the Member State amounting to 0,015 ECU/10 tonnes for each day's delay. This compensation shall not be charged to the EAGGF. 2 . However, if the bread-making wheat is removed before the results of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against the storer . 3 . If, after successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for (') OJ No L 301 , 17. 10 . 1992, p . 17 . (2) OJ No L 351 , 14 . 12 . 1987, p . 1 . 2 . 8 . 96 EN Official Journal of the European Communities No L 192/5  Zachte tarwe van bakkwaliteit uit interventie, zonder toepassing van restitutie of belasting, bestemd voor World Food Programme  Verordening (EG) nr. 1549/96 Article 9 Article 12 of Regulation (EEC) No 3002/92 notwith ­ standing, the documents relating to the sale of common wheat in accordance with this Regulation and in parti ­ cular the export licence , the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92, the export declaration and, where appropriate, the T5 control copy must bear the words :  Trigo mole panificavel de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma restituiÃ §Ã £o, ou imposiÃ §Ã £o destinado ao World Food Programme  Regulamento (CE) n ? 1549/96  InterventioleipÃ ¤vehnÃ ¤Ã ¤, jolle ei makseta vientitukea eikÃ ¤ vientimaksua ja jonka mÃ ¤Ã ¤rÃ ¤paikka on World Food Programme  asetus (EY) N:o 1549/96  Trigo blando panificable de intervenciÃ ³n sin aplica ­ ciÃ ³n de restituciÃ ³n ni gravamen, destinado al World Food Programme  Reglamento (CE) n ° 1549/96  Interventionsvete av brÃ ¶dkvalitet, ej utan bidrag eller avgift avsett fÃ ¶r World Food Programme  fÃ ¶rord ­ ning (EG) nr 1549/96 .  Bageegnet blÃ ¸d hvede fra intervention uden restitu ­ tionsydelse eller -afgift bestemt for World Food Programme  forordning (EF) nr. 1549/96  Interventions-Brotweichweizen ohne Anwendung von Ausfuhrerstattungen oder Ausfuhrabgaben, Bestim ­ mung World Food Programme  Verordnung (EG) Nr. 1549/96  Ã Ã ±Ã »Ã ±Ã ºÃ Ã  Ã ±Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ®Ã Ã ¹Ã ¼Ã ¿Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã , Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã Ã ¿ World Food Programme  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1549/96 Article 10 1 . The German intervention agency shall inform the Commission of the tenders received within three hours of the expiry of the time limit for submitting tenders . The information must be sent in the form laid down in Annex II to one of the telex or fax numbers listed in Annex III . 2 . It shall inform the Commission on a monthly basis of the quantities of common wheat removed pursuant to this Regulation . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Intervention common wheat of breadmaking quality without application of refund or tax, bound for the World Food Programme  Regulation (EC) No 1549/96  BlÃ © tendre d intervention panifiable ne donnant pas lieu Ã restitution ni Ã taxe, destinÃ © au «World Food Programme »  rÃ ¨glement (CE) n0 1549/96  Frumento tenero d intervento panificabile senza appli ­ cazione di restituzione o di tassa, destinato al World Food Programme  regolamento (CE) n . 1549/96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission No L 192/6 PEN ! Official Journal of the European Communities 2. 8 . 96 ANNEX I (tonnes) Region of storage Quantities GERMANY: Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 20 783 Sachsen/Sachsen-Anhalt/ ThÃ ¼ringen 2 592 ANNEX II Standing invitation to tender for the export of common wheat of breadmaking quality held by the German intervention agency for the World Food Programme (Regulation (EC) No 1549/96) 1 2 3 4 5 6 7 Registration number of the tenderer Lot number Quantity in tonnes Offer price (ECU/tonne) C ) Increases ( + ) Reductions (-) (ECU/tonne) p.m . Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases and reductions relating to the lot for which the tender is submitted . 2 . 8 . 96 [ EN I Official Journal of the European Communities No L 192/7 ANNEX III The only telex and fax numbers in Brussels to be used are : DG VI/C/ 1 :  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax: 296 49 56, 295 25 15, or 296 10 97. ANNEX IV Communication of refusal of lots under the standing invitation to tender for the export of commonwheat of bread-making quality held by the German intervention agency for the World Food Programme (Article 6 of Regulation (EC) No 1549/96)  Name of successful tenderer:  Date of award of contract:  Date of refusal of lot by successful tenderer: Lot No Quantity in tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hi)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not wheat of unimpaired quality  Other